Exhibit 10.64

 

LOGO [g282647p197.jpg]   

Kenneth Fasola

9151 Boulevard 26

North Richland Hills. TX 76180

Phone: (817) 255-5699 Fax: (817) 255-5394

Ken.fasola@healthmarkets.com

              

 

August 31, 2011

  

Personal and Confidential

   Delivered Via Email

Mark Smith

10601 Gainsborough Road

Potomac,MD 20854.

Dear Mark:

This letter will summarize the terms of your prospective employment with
Insphere Insurance Solutions, Inc. (the “Company”), a wholly owned subsidiary of
HealthMarkets, LLC (“HealthMarkets”).

 

Title:

  

Your position will be that of Insphere Senior Vice President and Chief Operating
Officer. In this capacity, you will be reporting directly to Ken Fasola,
President and CEO.

Start Date:

  

Your start date (the “Effective Date”) with the Company to be mutually agreed
upon by you and Mr. Fasola.

Compensation:

  

Upon the Effective Date, your annual base salary will be $320,000 payable
bi-weekly.

Cash Bonus:

  

You shall be eligible for an annual target bonus of 50% of your annual salary
($160,000), to be measured by performance goals established by you and Mr.
Fasola and guaranteed for one year.

Stock Options:

  

Upon the Board of Directors approval, following the Effective date, you will be
granted a non-qualified option to purchase an aggregate of 75,000 shares of the
Company’s Class A- 1 Common Stock, pursuant and subject to the terms of the
HealthMarkets 2006 Management Option Plan.

Relocation:

  

In the event of your relocation to the Dallas Metro Area, relocation benefits
from your current residence, to a new residence in the Dallas metro area will be
provided as outlined in the attached HealthMarkets Executive Relocation Policy.
All reimbursed relocation expenses subject to taxation will be “grossed up.”

Benefits:

  

You will be eligible for all employee benefits at the first of the month
following 90 days of employment. Enclosed is a 2011 HealthMarkets Benefits
Summary. We will also reimburse your current COBRA expense during our benefit
waiting period. This reimbursement will be a lump sum payment “grossed up” and
will be paid on the first available pay period after the receipt of appropriate
documentation.



--------------------------------------------------------------------------------

Smith, Mark

Page 3

 

Vacation:

  

You will be eligible for up to four (4) weeks of vacation accrued as outlined in
the Company vacation policy.

Severance:

  

In the event your employment with the Company (or a successor company) is
terminated by the Company (or such successor company) without “Cause” (as such
term is hereinafter defined), or if you terminate your employment with the
Company (or such successor company) for “Good Reason” (as such term is
hereinafter defined), you will be entitled to receive a severance payment in an
amount equal to (a) 100% of your annual base salary in effect on the termination
date plus (b) 75% of your annual target bonus in effect on the termination dats.
The Company’s obligation to pay severance hereunder is expressly subject to your
execution of a release in a form reasonably acceptable to the Company on the
termination date that would include but not be limited to a release of all
claims against the Company, confidentiality, non-compete, non-disparagement, and
non-solicitation acknowledgements. Severance shall be payable in equal bi-weekly
installments beginning on the first regular pay period after the receipt of a
executed agreement and the passage of any revocation period.

   For purposes of this paragraph, a termination shall be for “Cause” if

 

  •  

You shall commit an act of gross negligence, willful misconduct, fraud,
embezzlement, misappropriation or breach of fiduciary duty against the Company
or any of its affiliates or subsidiaries, or shall be convicted by a court of
competent jurisdiction of, or shall plead guilty or nolo contendere to, any
felony or any crime involving moral turpitude or any crime which reasonably
could affect the reputation of the Company or your ability to perform the duties
required hereunder; or

 

  •  

You shall commit a breach of any of the covenants, terms or provisions of the
Company’s employment policies which are generally in effect; or

 

  •  

You shall commit a material breach of any of the other provisions of the
Agreement, which breach has not bee remedied within 30 days of the delivery to
you by the Board of Directors of written notice of the facts constituting the
breach, and which breach if not cured would have a material adverse effect on
the Company; or

 

  •  

You shall habitually neglect your obligations under this Agreement or your
duties as an employee of the Company.

For purposes of this Agreement, a termination shall be for “good Reason” if you
terminate your employment within 90 days    following the occurrence, without
your consent, of any of the following events:

 

  •  

A material and prolonged diminution in your authority or responsibilities; or

 

  •  

A decrease in your base salary or a reduction in your participation in the
Company’s benefit plans and policies to a level materially less favorable to you
unless such reduction applies to all senior level executives; or

   Any other breach by the Company of a material provision of this Agreement.



--------------------------------------------------------------------------------

Smith, Mark

Page 3

 

Tax

  

Withholding:

  

All payments to be made hereunder shall be subject to applicable federal and
state tax withholding, FICA and Medicare taxes and other applicable withholding.

Background

  

Investigation:

  

This offer is contingent upon completion of an acceptable background
investigation to include reference checks, verification of education and a
pre-employment drug screening.

At-Will

  

Employment:

  

You understand that HealthMarkets is an “at-will” employer, and as such, this
letter does not constitute a contract of employment and does not guarantee your
employment with the Company for a fixed term or definite period. Your employment
may be terminated at the will of either party, with or without cause, and with
or without prior notice.

Attachments:

  

The following attachments are included for your review:

  

1. HealthMarkets 2011 Benefits Overview

  

2. Executive Relocation Policy

Kindly acknowledge your agreement to the foregoing by signing and returning to
the undersigned the enclosed copy of this letter.

 

Sincerely,  

/s/ Kenneth Fasola

  Kenneth Fasola   President and CEO

Attachments

Acknowledged and agreed to this         day of          , 2011

 

/s/ Mark Smith

  Mark Smith